               Case 1:21-mj-00030-SKO Document 8 Filed 04/15/21 Page 1 of 1


 1

 2                                                                                   FILED
                                                                                     Apr 15, 2021
 3                                                                               CLERK, U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF CALIFORNIA



 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:21-MJ-00030-SKO
12                                 Plaintiff,
                                                           ORDER UNSEALING COMPLAINT
13                           v.
14   Emilio HERNANDEZ Yesca,
     Jorge PEREZ, and
15   Jorge Hernandez GONZALEZ
16                                  Defendants.
17          The United States having applied to this Court for a complaint and arrest warrants in the above-
18   captioned proceedings and having applied for the complaint and warrants to remain under seal in order
19   to prevent the destruction of evidence and flight of the targets of the investigation, and the arrest
20   warrants now having been executed and the need for sealing has ceased;
21          IT IS ORDERED that the complaint and arrest warrants filed in the above-entitled matter shall
22   be unsealed.
23    Dated: April 15 , 2021
24                                                             HONORABLE STANLEY A. BOONE
                                                               U.S. MAGISTRATE JUDGE
25

26

27

28

      Order Unsealing Complaint and Arrest                 1
      Warrant
